         Case 1:20-cv-00689-AJN-SDA Document 25 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        9/24/2020
    Informed Consent Action Network,

                                  Plaintiff,
                                                               1:20-cv-00689 (SDA) (AJN)
                     -against-
                                                               ORDER
    United States Food and Drug
    Administration,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

         Before the Court is Defendant’s Letter Motion seeking a Court Order “quashing

[Plaintiff’s] unauthorized discovery requests.” 1 (Letter Motion, ECF No. 21.) Following a

telephone conference with the parties, and for the reasons set forth below and as stated on the

record, it is hereby Ordered that Defendant’s motion is GRANTED.

         Discovery in a FOIA action is “rare.” Judicial Watch v. U.S. Dep't of State, No. 13- CV-01363

(EGS), 2016 WL 10770466, at * 3 (D.D.C. Aug. 19, 2016). “[D]iscovery may be granted when

plaintiff has made a sufficient showing that the agency acted in bad faith . . ., has raised a

sufficient question as to the agency’s good faith . . ., or when a factual dispute exists and the

plaintiff has called the affidavits submitted by the government into question.” Id. (citations

omitted).

         Defendant argues that a requester cannot serve discovery demands until there has been

a holding by the Court that Plaintiff has shown agency bad faith or that the agency has not met



1
 The Court construes Defendant’s motion as a motion, pursuant to Federal Rule of Civil Procedure
26(c)(1)(A), to forbid Plaintiff from taking discovery.
       Case 1:20-cv-00689-AJN-SDA Document 25 Filed 09/24/20 Page 2 of 2




its burden under FOIA and, here, the Court has made no such findings, nor has Plaintiff

established any basis for such a finding. (Letter Motion at 1-2.) Plaintiff responds that its

discovery requests are appropriate based on District Judge Nathan’s June 3, 2020 endorsement

that Plaintiff “may seek discovery” following Defendant’s submission of its motion for summary

judgment and that discovery is warranted because Defendant has shown bad faith. (Letter

Response, ECF No. 22, at 1-2 (quoting 6/3/20 Memo Endorsement, ECF No. 13).)

       While Judge Nathan permitted Plaintiff to “seek discovery[,]” this Court does not interpret

her endorsement as a determination that discovery is in fact warranted. On the record before

this Court, I find, in my discretion, that Plaintiff has not made a sufficient showing to warrant

discovery at this time.

SO ORDERED.

DATED:         New York, New York
               September 24, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge




                                                2
